Citation Nr: 1023989	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  09-01 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1996 to 
February 2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

Additional evidence was submitted after the case arrived at 
the Board.  It essentially concerns disabilities and symptoms 
not herein at issue.  As such, remand is not considered 
necessary as to the issues on the title page.


FINDINGS OF FACT

1.  A low back disability was not present in service, and no 
current low back disability is etiologically related to 
service.  Arthritis was not shown within 1 year of separation 
from service.

2.  The Veteran is service connected for PTSD, rated as 50 
percent disabling, left knee osteoarthritis, rated as 10 
percent disabling, right knee osteoarthritis, rated as 10 
percent disabling, and migraine headaches, rated as 
noncompensably disabling; his combined evaluation for 
compensation is 60 percent. 

3.  He has reported 1 year of college education.  He has 
worked as a mechanic, in sanitation, and also in car sales.

4.  There have been no unusual or exceptional circumstances 
warranting referral of the case for extra-schedular 
consideration.  It is not shown that he is unable to obtain 
or maintain substantially gainful employment due solely to 
service connected disorders.




CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active duty, and arthritis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004). 

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the RO provided 
the Veteran with proper notice, including Dingess-compliant 
notice, by letter mailed in September 2007 for the Veteran's 
low back claim, and September 2007 for the Veteran's TDIU 
claim-- prior to the initial adjudication of the claims.  

The Board also finds that the Veteran has been afforded 
adequate assistance in regard to the claims. The Veteran's 
service treatment records are on file, as are VA outpatient 
treatment and examination records.  Neither the Veteran nor 
his representative has identified any other outstanding 
evidence, to include medical records, which could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such evidence.

The Board notes that the Veteran contends that service 
treatment records pertaining to treatment for his back from 
the U.S.S. George Washington were removed from his claims 
file.  However, the Board has found no evidence to 
substantiate this claim.  The Veteran's service treatment 
records appear to be complete, and include records from the 
Veteran's time on the U.S.S. George Washington.  There is no 
indication from the record that a portion of the Veteran's 
service treatment records are missing or otherwise 
unavailable.

The Board also acknowledges that the Veteran was not afforded 
a VA examination with respect to his claimed low back 
disability, but has determined that no such examination is 
required in this case because the medical evidence currently 
of record is sufficient to decide the claim and there is no 
reasonable possibility that such an examination would result 
in evidence to substantiate the claim.  In this regard, the 
Board notes there is no indication in the Veteran's service 
treatment records of complaint or treatment for a low back 
disability, or post-service evidence indicating that any 
current low back disability is related to service.  Thus, 
remand for medical examination and opinion is accordingly not 
warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability or 
disabilities shall be rated as totally disabled.  38 C.F.R. § 
4.16.  

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability or disabilities, provided that if there is only 
one such disability it is ratable at 60 percent or more, and 
that if there are two or more such disabilities at least one 
is ratable at 40 percent or more and the combined rating is 
70 percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that the 
"objective" rating does not consider.  Vittese v. Brown, 7 
Vet. App. 31, 34-35 (1994).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service connected disabilities, but who fails to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the Veteran's service-connected disabilities, 
employment history, education and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection for Low Back Disability

The Veteran contends that he is entitled to service 
connection for his low back disability, as he believes that 
this condition is related to service.  In particular, the 
Veteran alleges that he was treated on a number of occasions 
for low back pain during service.

The Veteran's service treatment records note frequent 
complaints of knee, shoulder and neck pain.  However, there 
is no indication of a complaint, treatment, or diagnosis of a 
low back disability during service.  A history of recurrent 
back pain is denied on numerous medical histories.

With respect to post-service medical records, VA outpatient 
treatment records indicated that the Veteran complained of 
low back pain after his discharge in 2006.  A lumbar spine X-
ray from April 2006 was normal.  In April 2007, the Veteran 
denied injury or trauma to his back, and reported a 2 day 
history of tightness.  He was given muscle relaxing 
medication.  At these treatments, a history of back pain 
since service is not recorded.  The Veteran continued to 
complain of and receive treatment for his low back pain.  
Eventually in August 2008, an MRI revealed an L5-S1 mild 
circumferential disc bulge with bilateral hypertrophic 
arthrosis.  However, these records do not discuss the 
etiology of this disability and do not link the Veteran's low 
back disability to service.  Again, nothing in the medical 
evidence of file suggests a history of treatment since 
service.

In sum, none of the medical evidence of record links the 
Veteran's low back disability to service, and there is no 
evidence of this condition in service.  Thus, the Board that 
service connection is not warranted for this disability.

With respect to whether service connection is warranted for a 
low back disability a presumptive basis, the evidence of 
record does not show that arthritis of the lumbar spine was 
manifest to a compensable degree within the first year after 
discharge from service, so the presumption does not apply.  

The Board has considered the Veteran's statements that he 
experienced a low back pain in service, and that he has 
experienced residual low back pain since that time.  However, 
the Board finds the Veteran's account of low back pain 
originating in service to be inconsistent with the totality 
of the record, as service treatment records do not note a low 
back injury or treatment.  Moreover, the history given in 
April 2007 when he was seeking treatment is considered more 
probative than the history more recently given.

The Board notes that the Veteran is competent to report on 
matters observed or within his personal experience.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is certainly 
competent to describe in-service low back pain and other back 
low back symptoms.  However, the Veteran is not competent to 
relate a current disability to the in-service injury, as this 
requires medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that service connection 
is not warranted for the Veteran's claimed low back 
disability.  In reaching this decision, the Board has 
determined that the benefit-of-the-doubt rule is not 
applicable to the claim because the preponderance of the 
evidence is against the claim.

TDIU

The Veteran is service connected for PTSD, rated as 50 
percent disabling, left knee osteoarthritis, rated as 10 
percent disabling, right knee osteoarthritis, rated as 10 
percent disabling, and migraine headaches, rated as 
noncompensably disabling.  The combined evaluation for 
compensation is 60 percent.  Thus, the Board finds that the 
Veteran fails to meet the schedular criteria for 
consideration of a total rating based on individual 
unemployability due to service-connected disabilities.  See 
38 C.F.R. § 4.16(a).

Review of the record reveals that he most recently has been 
shown to have arthritis of the knees with slight limitation 
of motion.  This warrants no more than a 10 percent rating 
under the applicable codes.  There is no evidence of 
instability of either knee which would warrant an increased 
rating.  As to the migraines, there are no reported symptoms 
of a compensable rating.  The headaches are not shown to be 
frequent and are generally taken care of with over the 
counter medication.  Finally, the 50 percent rating seems 
appropriate based on the findings reported and the Global 
Assessment of Functioning GAF score.  He has some significant 
anxiety, but as noted in more detail below, two examiners 
have indicated he could work if he could find a job.  Thus, 
the ratings assigned seem to be appropriate.

In sum, there is no schedular basis upon which to award a 
TDIU.  Nevertheless, consideration as to the provisions of 
38 C.F.R. § 4.16(b) are for consideration.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
4.16(b).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required. 

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his service-
connected disabilities and that the manifestations of the 
disabilities are not in excess of those contemplated by the 
schedular criteria.  The Board acknowledges that the record 
reflects that the Veteran has not obtained employment since 
2006.  However, the disability ratings assigned are 
recognition that industrial capabilities are impaired.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Moreover, VA 
psychiatric examinations from April 2006 and December 2007 
disclose the examiners' opinion that the Veteran would be 
capable of performing work if he attempted to find a job.  In 
sum, there is no indication that the average industrial 
impairment from the service-connected disabilities would be 
in excess of those contemplated by the assigned ratings.  
Accordingly, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

As noted, the ratings assigned seem appropriate and there is 
no basis for an increased individual ratings.  It is 
acknowledged that the Veteran has not worked since separation 
from service, and apparently feels he cannot work, this is 
not confirmed by the other evidence.  He has slight 
limitation of motion of both knees, has occasional headaches 
and his psychiatric impairment.  Examiners, as noted, have 
indicated that this does not preclude employment.  His 
combined disability rating contemplates some employment 
interference, but his case is not shown outside of the course 
normal for such situated veterans.  See Van Hoose, supra.



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a low back disability is denied.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


